Citation Nr: 0929960	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-34 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to August 6, 2003 for 
a 60 percent rating for  the service-connected right knee 
disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The Veteran had active duty service from August 1951 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Effective February 2003, the Veteran is in receipt of a total 
disability evaluation based on individual unemployability.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. By RO rating decision of April 2004, the RO increased the 
disability rating for a right knee disability from 30 percent 
to 60 percent, effective August 6, 2003, the date of the 
claim.

2. The Veteran filed an informal claim for a rating in excess 
of 30 percent for his service connected right knee disability 
on February 14, 2003. 

3. It is factually ascertainable that a service-connected 
right knee disability had increased in severity to warrant a 
60 percent rating on April 18, 2002, the date of a QTC/VA 
knee examination.


CONCLUSION OF LAW

The criteria for an effective date of April 18, 2002 for an 
increased rating of 60 percent for a right knee disability 
are met. 38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.155, 3.400, 4.1-4.7, 4.71a, Diagnostic 
Codes 5055, 5256, 5261, and 5262 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The Board has considered the competent findings of evaluation 
and treatment for a right knee disability, and concludes that 
the severity of the symptoms demonstrated an earlier 
effective date of April 18, 2002 for the assignment of a 60 
percent disability rating. This date is warranted based on 
receipt of an informal claim for an increased rating on 
February 14, 2003 and an April 18, 2002 VA/QTC examination 
being the first factually ascertainable evidence showing an 
increased severity of the right knee disability. 

The provisions for the determination of an effective date of 
an award of disability compensation are set forth in 38 
U.S.C.A. § 5110 (West 2002 & Supp. 2008). The general rule 
with regard to an award of increased compensation is that the 
effective date for such an award will be the date the claim 
was received or the date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.400(o)(1) (2008). An exception to this rule 
applies where the evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of the claim for 
increased compensation. Otherwise, the effective date remains 
the date the claim is received. 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).

The Veteran is appealing the assigned effective date from an 
April 2004 rating decision that granted a 60 percent rating 
for a right knee disability from August 6, 2003. The RO 
originally determined this effective date on the basis of the 
August 6, 2003 date of filing of the Veteran's increased 
rating claim. 

The law defines a "[c]laim" broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992). Any communication indicating intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought. See 38 
C.F.R. § 3.155(a) (2008). 

In July 2009, the Veteran's representative contended that 
outstanding treatment records at Bethesda Naval Hospital 
reflected a right knee replacement in January 1995 and this 
treatment record would constitute an informal claim pursuant 
to 38 C.F.R. § 3.157(b)(1). However, the Veteran filed an 
April 2001 formal increased rating claim for a right knee 
disability, then rated as 20 percent disabling. The RO 
assigned an increased rating of 30 percent in a July 2002 
decision. The Veteran did not file a notice of disagreement 
(NOD) with this decision, and it became final. 38 U.S.C.A. 
§ 7105 (West 2002). 

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court of 
Appeals for Veterans Claims (Court) held that when a rating 
decision is final, only a request for a revision premised on 
clear and unmistakable error (CUE) could result in the 
assignment of earlier effective dates. A freestanding claim 
for an earlier effective date, once the appeal becomes final, 
attempts to vitiate the rule of finality. As to the claim, 
the Veteran had one year from notification of the July 2002 
RO decision to initiate an appeal by filing a NOD with the 
decision, and the decision became final when an appeal was 
not perfected within the allowed time period. 38 U.S.C.A. § 
7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 
20.302(a). The effective date was not appealed within the 
appellate period, thus making the claim final. An attempt to 
overcome finality in raising a freestanding claim must fail. 
Rudd, supra.

Although the RO used the date of claim as August 6, 2003, the 
Board finds that the Veteran filed an informal claim in a 
February 14, 2003 statement. On this date, the Veteran 
submitted a written statement that qualified as an informal 
claim for an increase rating in his right knee disability. 
See id.; Brannon, supra.; Servello, supra. As indicated 
above, the law governing assignment of effective dates 
permits an award up to one-year preceding the date of claim 
where supported based on the evidence of record. 38 C.F.R. § 
3.400(o)(2). 

The Board must determine when it was first factually 
ascertainable that the Veteran's right knee disability 
increased in severity to approximate the criteria for a 60 
percent rating under Diagnostic Code 5055 beginning on 
February 14, 2002. Id.; 38 C.F.R. § 4.71a, Diagnostic Code 
5055. For reasons explained below, the Board finds the 
Veteran's right knee disability approximated the criteria for 
a 60 percent rating on April 18, 2002, and this date is 
granted as the effective date for the rating.  

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran. 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, the Court held that "staged" 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings. Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Under the limitation of motion diagnostic codes, the Board 
must consider a Veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability. 38 C.F.R. §§  4.40, 4.45; See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
Veteran. In accordance, the Veteran's reports of pain have 
been considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, a 60 percent 
rating is warranted for knee replacement (prosthesis) with 
chronic residuals consisting of severe painful motion or 
weakness. A 30 percent rating is the minimum rating. This 
rating code also provides ratings between 30 percent and 60 
percent by using analogous Diagnostic Codes 5256, 5261, or 
5262. 

The Veteran has been in receipt of service connection for his 
right knee disability since June 1955. His right knee 
disability is presently rated as 60 percent disabling 
effective August 6, 2003 (the date the RO found the Veteran's 
present increased rating claim was received). As explained 
above, the Board finds there is an informal claim filed on 
February 14, 2003 and will use this date as the date of the 
claim in determining the effective date. 

VA treatment records, dated April 2001, reflect that the 
Veteran complained of difficulty moving due to right knee 
pain. He stated that he decreased his activities due to his 
limited mobility. 

The Veteran underwent a VA/QTC examination on April 18, 2002. 
He reported excruciating knee pain occurring daily that is 
exacerbated by walking and relieved by rest. In addition to 
pain, he experienced weakness, swelling, inflammation, 
stiffness, and fatigue. The Veteran's daily activities such 
as driving, cooking, and lawn care, were limited in part by 
his right knee disability. Upon physical examination, the QTC 
physician stated that the Veteran used a wheelchair. He 
observed the Veteran having difficulty standing and walking. 
The right knee did not have evidence of heat, redness, 
swelling, effusion or drainage. The McMurray's test was 
abnormal with pain on the lateral aspect of the knee. The 
Veteran presented a full range of motion, but it was affected 
by pain, weakness, instability, and incoordination. X-rays of 
the right knee indicated that the Veteran underwent a knee 
replacement procedure, but no other abnormalities were noted. 
The examiner diagnosed residuals of right knee replacement 
that included pain, weakness, instability, and incoordination 
affecting movement. 

The Veteran was reexamined by VA in June 2003. He again 
arrived in a wheelchair due to his bilateral knee 
disabilities. He reported that he used a walker and crutch at 
home and his knee disabilities have increased to where he 
always uses a wheelchair when leaving his house. The Veteran 
took prescription medication for pain relief on a daily 
basis. Upon physical examination, the VA physician noted 
several scars from previous right knee surgeries. He found 
grating present and found the range of flexion motion was 
limited to 95 degrees by stiffness and pain. The VA physician 
concluded that the Veteran has an impairment of being "very 
restricted" in his mobility as evidenced by his reliance on 
a wheelchair and other ambulatory aides.

Another VA examination report, dated March 2004, by the VA 
physician conducting the June 2003 VA examination is 
associated with the record. The VA physician noted that the 
Veteran recently experienced a fall due to right knee 
instability that resulted in a hip fracture. Upon 
examination, he found a loss of flexion motion of 35 degrees 
due to stiffness and weakness with instability. He concluded 
that the right knee frequently gives out and diagnosed 
arthritis of both knees with knee replacements. He further 
opined that the Veteran's functional limitation necessitated 
the use of a motorized scooter for mobility. 

The Veteran was examined again by VA in January 2007. He 
reported leading a "bed to chair" existence due to his 
extremely restricted mobility as a result of his bilateral 
knee disabilities. Upon physical examination, the Veteran's 
right knee flexion had a range of motion of 120 degrees and 
full extension range of motion was limited by 5 degrees. He 
noted right knee instability. The VA physician reiterated a 
diagnosis of right knee arthritis with prior knee 
replacement. 

After careful consideration of the record, the Board assigns 
an effective date of April 18, 2002 for the 60 percent rating 
of the Veteran's right knee disability. 38 C.F.R. § 3.400(o). 
The Board finds this date to be the first factually 
ascertainable date that the Veteran's right knee disability 
symptoms increased in severity to warrant a 60 percent 
disability rating. At this time, a VA physician observed the 
Veteran having noticeable difficulties walking or standing 
due to his right knee. An inability to walk confirms severe 
painful motion or weakness contemplated by the criteria for a 
60 percent rating under Diagnostic Code 5055. Thus, the Board 
assigns an April 18, 2002 effective date for the grant of a 
60 percent rating for the Veteran's service connected right 
knee disability. Id.; 38 C.F.R. §§ 3.157, 4.71a, Diagnostic 
Code 5055. 

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the Veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the Veteran, or be of assistance to this inquiry.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      


ORDER

An effective date of April 18, 2002 for the assignment of a 
60 percent rating for a right knee disability is granted.  


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


